                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

DEBORAH A MORA,                                  )
                                                 )
                           Plaintiff,            )
                                                 )
                      v.                         )     No. 1:18-cv-00739-SEB-TAB
                                                 )
ANDREW SAUL,                                     )
                                                 )
                           Defendant.            )

             ORDER GRANTING MOTION FOR ATTORNEY’S FEES

       This matter is before the Court on Plaintiff’s Attorney’s Motion for an Award of

Attorney’s Fees Under 42 U.S.C. § 406(b). For the reasons set forth below, the motion is

GRANTED.

                                        Background
       On March 8, 2018, Plaintiff filed a complaint in this Court seeking judicial review

of the Commissioner of the Social Security Administration’s (“SSA”) final decision

denying Plaintiff’s application for Disability Insurance Benefits under Title II of the

Social Security Act filed pursuant to 42 U.S.C. § 405(g). On June 15, 2018, the parties

filed a joint motion requesting the Court remand the matter to the SSA and enter

judgment in favor of Plaintiff, which the Court granted. In response to an agreed motion

of the parties, the Court awarded Plaintiff’s counsel attorney’s fees in the amount of

$6056.12, pursuant to the Equal Access to Justice Act (“EAJA”). The Appeals Council

remanded this matter to the Administrative Law Judge, who issued a fully favorable

decision in favor of Plaintiff on April 23, 2019.

                                             1
         On August 21, 2019, Plaintiff’s counsel filed a motion for reasonable attorney

fees, pursuant to 42 U.S.C. § 406(b)(1) of the Social Security Act, and submitted copies

of the fee arrangements providing for 25 percent of the past-due benefits resulting from

the claim. The Commissioner does not oppose Plaintiff’s counsel’s request for attorney

fees but recognizes that any fee awarded is to be paid out of Plaintiff’s past-due benefits

and not agency funds, and thus the Commissioner does not “stipulate or agree to fee

motions under § 406(b).” 1

                                           Analysis

    I.      Legal Standard

         Pursuant to Section 406(b)(1)(A) of the Social Security Act, a district court may

grant “a reasonable fee for such representation, not in excess of 25 percent of the total of

the past-due benefits to which the claimant is entitled” as part of a judgment in favor of

the claimant in a disability benefit appeal. Section 406(b) gives effect to contingent-fee

arrangements so long as the resulting fee is reasonable, does not exceed 25 percent of the

claimant’s past-due benefits, and comports with the fee arrangement. Even where an

attorney’s 406(b) motion for fees is unopposed, the Court must review the outcome of

any contingent fee arrangements “as an independent check, to assure that they yield

reasonable results in particular cases.” Gisbrecht, 535 U.S. at 807. In our assessment of

reasonableness, we look to “the fee yielded by the fee agreement, a record of the hours




1
 We agree that any attorney’s fees will be awarded from Plaintiff’s past-due benefits.
Gisbrecht, 535 U.S. 789, 795 (2002).
                                                2
spent representing the claimant and . . . the lawyer’s normal hourly billing charge for

noncontingent-fee cases.” Id. at 808.

    II.      Discussion

          Plaintiff’s counsel seeks an award of attorney’s fees in the amount $20,184.63,

which is 25 percent of Plaintiff’s past-due benefits (reduced by SSA entitlements

received by Plaintiff during the pendency of this action), less the attorney fee award

received under the EAJA of $6056.12 2 and less 25 percent of the $730 due to Plaintiff in

May 2018 when Plaintiff’s counsel requested a twenty-eight day briefing extension.

Counsel’s requested fee amount is within the 25 percent statutory ceiling as well as the

contingent fee contemplated in the agreement with her client.

          Awarding 25 percent of past-due benefits is not presumptively reasonable,

however, “[i]f the benefits are large in comparison the amount of time counsel spent on

the case.” Id. Here, Plaintiff’s counsel devoted 127.2 hours of work on this matter in both

judicial and agency settings. Counsel ultimately obtained a favorable result for her client

of $105,693 net past-due benefits, not including benefits received by Plaintiff during the

pendency of the action. For her time, Counsel has thus far received $6056.12 in

compensation, which she has accounted for in her present request. If counsel’s pending

motion is granted, she will be compensated a total of $26,240.12 for her 127.2 hours of

time devoted to this matter, equating to an hourly rate of $206.30 —a rate less than her


2
 When a prevailing claimant’s attorney qualifies for 406(b) fees but has already received a fee
award pursuant to the EAJA, “such award offsets the allowable fee under § 406(b).” Koester v.
Astrue, 482 F. Supp. 2d 1078, 1080 (E.D. Wis. 2007); see also Gisbrecht v. Barnhart, 535 U.S.
789, 796 (2002); Astrue v. Ratliff, 560 U.S. 586, 595–96 (2010).
                                               3
compensable rate of $250 per hour in non-contingent matters and well within the

standards of reasonableness as recognized by district courts in our circuit. See, e.g.,

Zimmerman v. Astrue, No. 1:08-cv-00228, 2011 WL 5980086, at *3 (N.D. Ind. Nov. 29,

2011) (approving an award equivalent to an hourly rate of $410); Duke v. Astrue, No.

1:07-cv-00118, 2010 WL 3522572, at *3–4 (N.D. Ind. Aug. 30, 2010) (approving award

equivalent to an hourly rate of $549.14); Schimpf v. Astrue, No. 1:06-cv-00018, 2008 WL

4614658, at *3 (N.D. Ind. Oct. 16, 2008) (approving award equivalent to an hourly rate

of $583.50). Given the time spent in litigating this matter as well as counsel’s reasonable

hourly rate and the amount awarded to Plaintiff, we conclude that her requested fee is

reasonable.

                                        Conclusion

       For the reasons set forth above, the Court GRANTS Plaintiff’s Attorney’s Motion

for an Award of Attorney’s Fees Under 42 U.S.C. 406(b), [Dkt. 21], and awards fees in

the amount of $20,184.63 to be paid directly to Plaintiff’s counsel.



               10/28/2019
       Date: _____________                     _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana
Distribution:

Jennifer Michelle Hess
HESS HESS & DONNELSON LLP
jen.hess@hhdlegal.com

Kathryn E. Olivier
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
kathryn.olivier@usdoj.gov

                                              4
Christie O'Brien Tate
SOCIAL SECURITY ADMINISTRATION
christie.tate@ssa.gov




                                 5
